         Case 1:18-cv-00576-CL         Document 34     Filed 11/10/20     Page 1 of 2




Sara L. Gabin, OSB #81234
 Internet E-:mail address: slgabin@pacifier.com
·sara L. Gabin, P.C., Attorney at Law
 14523 Westlake Drive
 Lake Oswego, Oregon, OR 97035-7700
 Telephone: 503.620.3171
 Fax: 503.620.3365
 Attorney(s) for: Jessica Marie Holland




                             · UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

JESSICA MARIE HOLLAND,                                                Case No. 1: 18-cv-00576-CL

                              Plaintiff,
                                                            ORDER GRANTING STIPULATED
               V.                                            · MOTION FORAN AWARD OF
                                                         ATTORNEY FEES PUSUANT TO THE
ANDREW SAUL, COMMISSIONER,                                 EQUAL ACCESS TO JUSTICE ACT
SOCIAL SECURITY ADMINISTRATION,                                                  (EAJA)

                              Defendant.



       This matter having come before the court upon the Stipulated Motion of the parties, and

this court being otherwise fully advised

       IT IS HEREBY ORDERED that plaintiff is awarded Equal Access to Justice (EAJA)
                         '
Fees in the amount of $7,728.07.

       IT IS FURTHER HEREBY ORDERED that under Astrue v. Ratliff, 130 S. Ct 2521,

2528-29 (2010), EAJA fees awarded by this Court beiong to the plaintiff and are subject to offset

under the Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)).

       IT I_S FURTHER HEREBY ORDERED that plaintiff having assigned her right to EAJA

fees to her attorney, if after receiving the Court's EAJA fee order the Commissioner determines

ORDER GRANTING STIPULATED MOTION FOR AN A WARD OF ATTORNEY FEE~
PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT (EAJA) ·                                                Pagel
          Case 1:18-cv-00576-CL         Document 34       Filed 11/10/20     Page 2 of 2




that plaintiff does not owe a debt that is subject to offset under the Treasury Offset Program, the

Commissioner agrees to waive the requirements of the Anti-Assignment Act and the EAJA fees

will be made· payable to plaintiffs attorney, at her address: 14523 Westlake Drive, Lake

Oswego, OR 97035.

       IT IS FURTHER HEREBY ORDERED that, ifthere is a debt owed under the Treasury

Offset Program, the requirements of the Anti-Assignment Act cannot be waived, and the

remaining EAJA fees after· offset will be paid by a check made out to plaintiff but     ·vered to

plaintiffs attorney.     .    ·   ·     l,(Q#\ ·
       IT IS SO ORDERED THIS ....,9t(          day of




ORDER GRANTING STIPULATED MOTION FOR AN A WARD OF ATTORNEY FEES'
PURSUANT TO THE EQUAL ACCESS TO msTICE ACT (EAJA)   .                                                 Page2
